IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-50472
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

RENE GARZA,

                                           Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-94-CV-8825
                         - - - - - - - - - -
                          September 3, 1996
Before EMILIO M. GARZA, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     Rene Garza (#568511) moves for leave to appeal in forma

pauperis (IFP), arguing that the district court improperly denied

his 28 U.S.C. § 2255 motion to vacate his sentence.    Garza has

identified no error in the denial.   See United States v. Garza,

SA-994-CV-8825 (W.D. Tex. May 31, 1995).    His appeal fails to

present a nonfrivolous issue; the motion for IFP is DENIED.

Jackson v. Dallas Police Dep't, 811 F.2d 260, 261 (5th Cir.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50472
                               - 2 -

1986).   The appeal is DISMISSED.   5th Cir. R. 42.2.